Title: To George Washington from John Laurens, 4 February 1781 to 7 February 1781
From: Laurens, John
To: Washington, George


                        
                            My dear General.
                            Boston 4-7 Feby 1781.
                        
                        Upon my arrival here the 25th Ulto I found that men and money were still wanting to fit the Alliance frigate
                            for sea—I immediately insisted on the necessity of an impress, and of having recourse to extraordinary means for the
                            necessary supply of money—The Head of the navy board who is at the same time, a leading member in the house of
                            Representatives gave me such positive assurances on both points—as tempted me to employ the interval of preparation in my
                            visit to Newport—but as I was returning, I was met with a letter informing me that the motion for an impress had been
                            rejected. to add to our difficulties the terror of the impress had cleared the port of Seamen—and deprived us of the
                            little succour we derived from the ships rendezvous—In these circumstances I was reduced to the necessity of soliciting
                            Genl Lincoln for authority to engage such Voluntiers from the Continental Recruits of their states and soldiers of the
                            invalid Corps—as might be qualified for the sea-service—I applied to Gov. Hancock for similar authority with respect to a
                            Corps of State troops which garrison the Castle—I addressed myself to the principal merchants—and tried every expedient
                            that could be thought of—as Gov. Hancock could not act but with the authority of the General Court I yesterday presented a
                            memorial, and obtained permission to inlist twenty Voluntiers from the Castle Guard—General Lincoln whom zeal in the
                            service of his country is indefatigable, has condescendingly undertaken to use his general influence in engaging the men
                            and is gone down to the Castle with a sum of specie, allowed by the Genl Court for that purpose—if he is successful we
                            shall be able to go to sea with confidence—These men are the more necessary to us, as they are natives and persons upon
                            whose attachement we can depend—as a counterbalance to a number of british prisoners who were admitted on board, when the
                            ship first began to be man’d.
                        I am at all events determined to insist on Barrys sailing with the first wind—I have admitted as many
                            passengers as could be accomodated on condition of their serving as voluntier Marines—they will likewise be an additional
                            security against the suspected part of our Crew.
                        7th Captain Barry says our ship is but barely manned—however I am determined to embark today—and expect he
                            will sail in the course of the week. Wind and weather permitting.
                        I have only time to entreat Your Excellency to present my respects to Mrs Washington — and accept the
                            assurances of attachment with which I am unalterably yours
                        
                            John Laurens.
                        
                    